Exhibit 10.2 MASSEY ENERGY COMPANY Amended and Restated Incentive Award Agreement (Based on Cumulative Earnings Before Taxes) THIS AGREEMENT dated as of December31, 2009, between MASSEY ENERGY COMPANY, a Delaware Corporation (the “Company”) and [] (“Participant”) is made pursuant and subject to the provisions of the Massey Energy Company 2006 Stock and Incentive Compensation Plan, as amended from time to time (the “Plan”), a copy of which is attached.This Agreement amends, restates and replaces that certain Incentive Award Agreement (Based on Cumulative Earnings Before Taxes) dated as of November9, 2009 between the Company and Participant.All terms used herein that are defined in the Plan have the same meaning given them in the Plan. 1.Incentive Award.Pursuant to the Plan, the Company, on November9, 2009 (the “Grant Date”), awarded to Participant, subject to the terms and conditions of the Plan and subject further to the terms and conditions herein set forth, the opportunity to earn a cash payment based on the satisfaction of the performance criteria set forth in Paragraph3 below (the “Incentive Award”). 2.Definitions. (a)Earnout Period means the three year period from January 1, 2010 through December 31, 2012 (“Earnout Period”). (b)Performance Period EBT means the Company’s cumulative earnings before taxes, for the three fiscal years of the Company ending December 31, 2010,
